DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 14-16, 18, and 21 in the reply filed on 12/07/2020 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to extend the examination to all claim, and that no evidence has been presented to demonstrate that examining all claims would be an undue burden.  This is not found persuasive because as detailed out in the previous Office Action, the process of preparation of a glazed article involves steps such as drying and firing which are not part of the recitation of the product claims and the process of using the claimed ceramic color is different than the ceramic color, i.e. product as well. It was shown in the Requirement for Restriction that the color composition, which is claimed as ceramic color, can be used in other fields and substrates, and it was also shown that the process of glazing can utilize another temperature other than the claimed range. Additionally, Group III, as detailed out in the previous Office Action is drawn to a process of using while Group I is drawn to a process of manufacturing/preparation. Therefore, it would be an undue burden on the Examiner to examiner all the claims together.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement

 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because it is not clear as to which axis reflects the time and which one reflects the temperature. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 is found indefinite because it depends on claim 14 which claims a ceramic “color”; claim 14 is not drawn to a material forming the ceramic itself.
Additionally, claim 15 is rejected for lack of sufficient antecedent basis; this is because claim 15 recites the limitation "the pre-ceramic sol-gel component" in line 3 of said claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 is found indefinite because from the recitation of the claim, it is not clear whether both recited components are part of the claims or either one could be used. 
Moreover, claim 21 does not list the recited members, i.e. “tetra-methoxy-silane” and “3-Aminopropytriethoxysilane” in proper Markush group which is listing the members in alternative form; proper Markush group listing should be listed following “selected from the group consisting of”. (MPEP 2117).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0107379 to Hamm et al. in view of U.S. Patent Application Publication No. 2006/0078712 to Thierauf et al. and further, as evidenced by U.S. Patent Application Publication No. 2017/0183498 to Sperindio et al.

With respect to claim 14, Hamm et al. disclose a composition for ceramic glaze, i.e. a coating onto ceramic, comprising pearlescent pigment based on flake-form substrates such as mica, Al2O3 flakes, SiO2 flakes, and many more (Hamm et al. abstract, [0001], [0035], [0046]-[0048], [0053], [0055]). Hamm et al. disclose the use of binders and other components in the glaze material; however, Hamm et al. do not expressly and/or literally disclose the use of a “sol-gel component”. 
It is to be noted that the claimed “sol-gel” component implies a process step, a process through which this claimed “component” has been produced. Considering the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Thierauf et al. disclose the use of polysiloxane in ceramic coatings with the aim of improving the hydrophobicity of said coating material so that the ceramic substrates onto which said coating is applied would have self-cleaning capabilities upon being sprayed with water (Thierauf et al. abstract, [0009], [0045], and [0050]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hamm et al. in order to incorporate a hydrophobizing agent such as polysiloxane into the ceramic glaze or ceramic coating material of Hamm et al. in order to make said glaze hydrophobized so that it would not get stained by spraying water as that taught by Thierauf et al. This combination of Hamm et al. in view of Thierauf et al. is seen to render the claimed “sol-gel component” obvious especially in light of the fact that it has been known that hydrolyzation of certain alkoxysilane followed by condensation, which is known as a sol-gel reaction, results in siloxane material as that taught and shown by Sperindio et al. (Sperindio et al. abstract, [0005]-[0007], and [0085]), and this siloxane-
	Although it has shown that the “sol-gel component” of claim 14 is rendered obvious by the combination of references, it is again emphasized that “sol-gel” implies a process of production of said claimed component, and product-by-process recitations are not limited by the process steps. 

	With respect to claim 15, the combination of Hamm et al. in view of Thierauf et al. as evidenced by Sperindio et al. renders claim 15 obvious; this is because the amount of the pigment used in the ceramic coating composition or ceramic color, would, at least, inevitably depends on the intensity of the color expected from the final ceramic coating or glaze. Additionally, the amount of polysiloxane used as the hydrophobizing agent in the ceramic coating material is expected to, also, depend on the end use application of coated or glazed ceramic and the level of hydrophobicity expected from the ceramic coating composition. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
	Therefore, obtaining an optimum amount of pigment in the ceramic coating composition or ceramic color to be at least 0.1 wt% based on the pre-ceramic sol-gel component, i.e. polysiloxane as shown above in the rejection of claim 14, is expected to be obvious and well within the scope of a skilled artisan depending on the end use application and the expected effects from the end use product, and further motivated by the fact that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	With respect to claim 16, said claim is considered rejected with claim 14; this is because claim 14 is drawn to a ceramic color, i.e. final product; however, claim 16 claims “pre-hydrolysed pure or organo-functionalized alkoxysilane”, i.e. a starting component, which during the process of manufacturing the final ceramic color or final 

	With respect to claim 18, the combination of references renders a coating composition, i.e. formulation, utilized to coat or glaze ceramic substrates obvious as detailed out above. Thus, claim 18 is rendered obvious.  

	With respect to claim 21, said claim is considered rejected with claim 14; this is because claim 14 is drawn to a ceramic color, i.e. final product; however, claim 21 claims “tetra-methoxy-silane, 3-Aminopropyltriethoxysilane” i.e. two examples of starting materials, which during the process of manufacturing the final ceramic color or final ceramic coating composition would form/convert into a polymer containing Si such as polysiloxane. Considering the fact that claim 14 is a product claim and the fact that claim 14 has been rendered obvious, as detailed out above, claim 21 is considered rejected with claim 14. 

Claims 14-16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0037563 to Bockmeyer et al.

With respect to claim 14, Bockmeyer et al. disclose coating material for ceramic substrates comprising effect pigments based on flake-form substrates of materials such as mica, aluminum oxide, and/or glass being coated with a multilayered structure (abstract, [0026], [0046], and [0095]) and a sol-gel component ([0054]-[0073], [0103]-[0104]). Although Bockmeyer et al. disclose sol-gel component, it would still be considered a reference rendering the claim obvious even without considering the sol-gel component due to the fact that the claimed “sol-gel” component, basically, implies a process step, i.e. a process through which this claimed “component” has been produced. Considering the fact that the claims under examination are product claims, the process of producing said product is not seen to add patentable weight to the examination of the product claims. With respect to product-by-process claims/limitations, MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Moreover, it is the outcome or the result of sol-gel reaction of hydrolyzation/condensation of alkoxysilanes that is present in the claimed “ceramic color” of claim 14 according to the original specification of the present Application under examination. Bockmeyer et al. disclose this final material, which is polysiloxane ([0104]) 

	With respect to claim 15, Bockmeyer et al. disclose the use of polysiloxane, as an additive, in an amount of up to 5 mass% ([0103]-[0104]); moreover, Bockmeyer et al. disclose the use of 32-59 mass% of pigment ([0046]). These disclosure would render the use of the pigment in an amount of at least 0.1wt% based on “the pre-ceramic sol-gel component” obvious; it should be noted that according to the original disclosure of the specification of the present Application under examination, polysiloxane renders this component obvious. It should be noted that the claims under examination are product claim; however, “the pre-ceramic sol-gel component” implies a process limitation, i.e. the process through which the claimed “component” is produced; as such, this limitation, in fact, does not add patentable weight to the examination of the claim despite the fact that it was addressed above. Applicant may amend the phrase “the pre-ceramic sol-gel component” to properly recite a component in the final product. 
	It is to be noted that Bockmeyer et al., also, disclose the use of sol-gel hydrolysate in an amount of 22-38 mass% ([0044])

	With respect to claim 16, said claim is considered rejected with claim 14; this is because claim 14 is drawn to a ceramic color, i.e. final product; however, claim 16 claims “pre-hydrolysed pure or organo-functionalized alkoxysilane”, i.e. a starting component, which during the process of manufacturing the final ceramic color or final ceramic coating composition would form/convert into a polymer containing Si such as 
	Nevertheless, Bockmeyer et al. disclose sol-gel precursor such as alkoxysilanes, such as TEOS, i.e. tetraethoxysilane or TMOS, i.e. tetramethoxysialne ([0054]) and many more other silanes ([0055]-[0073]).

	With respect to claim 18, Bockmeyer et al. disclose a coating composition for substrates such as ceramics, and this coating composition is taken to render the claimed “formulations” obvious. 

	With respect to claim 21, said claim is considered rejected with claim 14; this is because claim 14 is drawn to a ceramic color, i.e. final product; however, claim 21 claims “tetra-methoxy-silane, 3-Aminopropyltriethoxysilane” i.e. two examples of starting materials, which during the process of manufacturing the final ceramic color or final ceramic coating composition would form/convert into a polymer containing Si such as polysiloxane. Considering the fact that claim 14 is a product claim and the fact that claim 14 has been rendered obvious, as detailed out above, claim 21 is considered rejected with claim 14. 
Nevertheless, Bockmeyer et al. disclose alkoxysilanes such as TEOS, i.e. tetraethoxysilane ([0054]-[0073]), and many more silanes, as precursor for the final sol-gel component.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731